t c memo united_states tax_court joseph d scully jr petitioner v commissioner of internal revenue respondent docket no filed date joseph d scully jr pro_se thomas d yang for respondent memorandum findings_of_fact and opinion paris judge on date petitioner filed a petition with the court for redetermination of federal_income_tax deficiencies in the notice_of_deficiency respondent determined that petitioner owed deficiencies of dollar_figure dollar_figure dollar_figure and dollar_figure for the and tax years respectively respondent also determined petitioner was liable for accuracy-related_penalties under sec_6662 of dollar_figure dollar_figure dollar_figure and dollar_figure for the and tax years respectively in addition respondent determined petitioner was liable for additions to tax under sec_6651 of dollar_figure dollar_figure dollar_figure for the tax_year sec_2002 and respectively petitioner conceded certain issues by introducing proposed amended returns into the trial record that align with respondent’s determinations after concessions by the parties the issues left for decision are whether petitioner is entitled to unreimbursed employee expense deductions claimed on schedules a itemized_deductions for tax_year sec_2002 and whether petitioner is entitled to additional deductions claimed on schedules c profit or loss from business for tax years and whether petitioner is unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years in issue through the positions taken on petitioner’s proposed amended federal tax returns the following issues reflected agreement with the notice_of_deficiency and are deemed conceded wage and nonemployee compensation in tax_year sec_2002 and capital_gain from the sale of real_estate in the tax_year interest_income in the and tax years and a state_income_tax refund in the tax_year liable for sec_6651 additions to tax for the and tax years and whether petitioner is liable for the sec_6662 penalties for tax_year sec_2002 and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in illinois when the petition was filed petitioner who also uses the stage name yosef ben israel was a jazz musician and music professor for all the tax years in issue petitioner taught various music classes for the city colleges of chicago and he has been involved with music education for over years each of his classes had a jazz component or module integrated in the curriculum petitioner’s method of teaching included weaving firsthand knowledge and experiences into the academic content he incorporated specific details and knowledge about music into his class lessons petitioner’s firsthand experience came from playing the upright bass with various ensembles and traveling throughout the united_states to participate in jazz conferences petitioner legally changed his name to yosef ben israel after the years at issue through decades of hard work and practice petitioner has become a respected musician and teacher he has been featured in various music publications alongside well-known performers such as ella fitzgerald muddy waters and many others petitioner was pursuing a doctorate degree in music during the tax years at issue--a rarely pursued degree in music academia further petitioner was named a distinguished professor for his work at the city colleges of chicago in order to achieve such prestige petitioner would travel several days a week to rehearsals and performances performance activities to stay abreast of developments in the music profession petitioner’s performance activities also helped him maintain the facilities and know-how to perform with other well- known musicians petitioner claimed deductions for driving miles in relation to his performance activities both as schedule c business_expenses and as schedule a unreimbursed employee_expenses petitioner owned several cars and tracked his miles by logging the date location visited and activity at each location he maintained a mileage log for each of the years in issue but a flood destroyed the logs for tax_year sec_2002 and the mileage log for was not destroyed petitioner used his log as a backbone to reconstruct the driving petitioner was compensated for some but not all of his jazz performances logs for hi sec_2002 and tax years petitioner did not remember whether he had submitted any requests to be reimbursed for these expenses to the city colleges of chicago respondent allowed petitioner certain travel expense deductions for music events on his schedules c but did not allow any travel_expenses as unreimbursed employee expense deductions on his schedules a petitioner did not timely file returns for and petitioner filed returns for all four years at issue between may and date during petitioner’s audit he submitted draft amended returns to respondent for tax years and respondent did not accept petitioner’s legal positions taken on his draft amended returns the third supplemental stipulation of facts included petitioner’s proposed amended returns for tax_year sec_2002 and the proposed amended returns are the most recent and complete documents outlining petitioner’s legal position opinion sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on a trade or respondent determined additions to tax for failure to timely file tax returns under sec_6651 for petitioner’ sec_2002 and tax years business generally no deduction is allowed for personal living or family_expenses nor for expenditures that are properly categorized as capital expenditures see sec_262 and sec_263 the taxpayer bears the burden of proving that he or she is entitled to any deduction see rule a 290_us_111 as noted above petitioner submitted proposed amended returns to the court at trial these proposed amended returns were not filed as amended returns with respondent but instead reflect petitioner’s tax positions at trial and will be used to extrapolate his legal position petitioner variously maintained positions taken on his originally filed returns conceded some of respondent’s changes and asserted positions new or different from those originally taken a schedule a unreimbursed employee_expenses petitioner conceded some of the adjustments for schedule a unreimbursed employee expense deductions that he had claimed but maintains he is still entitled to schedule a deductions of dollar_figure dollar_figure dollar_figure and dollar_figure for tax_year sec_2002 and respectively these amounts are reflected on petitioner’s proposed amended returns for all tax years in issue petitioner’s petitioner originally claimed schedule a deductions of dollar_figure dollar_figure dollar_figure and dollar_figure on his filed tax returns for tax_year sec_2002 and respectively unreimbursed employee_expenses were for vehicle expenses parking fees tolls and transportation costs not involving overnight travel travel_expenses other business_expenses and meals and entertainment petitioner must substantiate his deductions with sufficient evidence see sec_1_6001-1 income_tax regs petitioner failed to substantiate any parking fees tolls and transportation costs not involving overnight travel travel_expenses other business_expenses or meals and entertainment petitioner did not offer any testimony--much less conclusive evidence--to support any of these deductions accordingly respondent’s determinations are sustained for deductions relating to parking fees tolls and transportation costs not involving overnight travel travel_expenses other business_expenses and meals and entertainment petitioner incurred the vehicle expenses while traveling to rehearsal sessions performances and music conferences petitioner also claimed an unreimbursed employee expense deduction of dollar_figure for union dues for tax_year this same amount was included in petitioner’s schedule c under the other expenses category petitioner cannot deduct the same expense twice and the union dues shall be allowed only as a schedule c deduction in general an individual may not deduct his or her personal living or family_expenses sec_262 sec_162 limits business_expenses to ordinary and necessary expenses paid_or_incurred in carrying on any trade_or_business an individual may be in the trade_or_business of being an employee and ordinary and necessary expenses_incurred in that trade_or_business are deductible under sec_162 91_tc_352 65_tc_862 sec_1_162-17 income_tax regs petitioner’s claimed vehicle expense deductions were all for performance activities and most of the trips were around the chicago area he claimed miles for rehearsals performances and conferences but not the miles he drove from home to the city colleges of chicago where he taught petitioner was not deducting personal commuting expenses but only expenses that he considered to be connected with his professional activities sec_1_162-5 income_tax regs permits a deduction for education expenses that maintain or improve skills required by the taxpayer in his employment or meet the express requirements of the taxpayer’s employer or of applicable law or regulations imposed as a condition to the retention by the as discussed below some of the miles claimed on petitioner’s schedules c are business_expenses and some miles claimed on his schedules a are unreimbursed employee_expenses taxpayer of an established employment relationship status or rate of compensation however expenses that fall into either of these categories are nevertheless not deductible if the education is required to meet the minimum education requirements for qualification in the taxpayer’s employment or qualifies the taxpayer for a new trade_or_business sec_1_162-5 income_tax regs whether education maintains or improves skills required by the taxpayer in his business is a question of fact 77_tc_1124 aff’d without published opinion 9th cir date joseph v commissioner tcmemo_2005_169 the fact that a taxpayer’s education is helpful to him in the performance of his duties does not establish that its cost is a deductible business_expense joseph v commissioner tcmemo_2005_169 taxpayers must show that there is a direct and proximate relationship between the education expense and the skills required in his or her business boser v commissioner t c pincite petitioner could have claimed his mileage as deductible business_expenses or as deductible unreimbursed employee_expenses petitioner’s reporting of these expenses on each schedule a shows that he considered the expenses to be in furtherance of his trade_or_business as a college professor pursuing an advanced music degree not as expenses_incurred in the trade_or_business of a musician as a result petitioner must show the expenses are directly and proximately related to the skills required in his business as a college professor petitioner’s performance activities were directly and proximately related to his skill as a professor because he translated his specific experiences as a performer into classroom lessons petitioner showed that his performance activities went beyond merely being helpful for his profession he showed a direct correlation between the costs expended to learn more about music and teaching music to students for example he could teach his students about influential musicians from firsthand knowledge because he had played in the same group or at the same venue petitioner was capable of creating these experiences only because he traveled to rehearsals and performances to hone his skill the experiences not only helped petitioner as a music professor in general but helped him create unique and specific teaching content his ability to pinpoint exact stories or interactions to demonstrate an academic concept was directly and proximately related to his skill as a professor petitioner could provide his students with nearly real-time updates about current developments in music because he was receiving a constant stream of new information through participating in the subject matter he taught accordingly petitioner’s performance activities were directly and proximately related to his skill as a professor and were ordinary and necessary expenses for his trade_or_business under sec_162 the deduction for educational expenses is not limited to formal or institutional education 52_tc_130 further under sec_1_162-5 income_tax regs fees for refresher courses and courses dealing with current developments are deductible if not disqualified by subsection b or like most academic subjects music is a constantly evolving area of study and it may be necessary for instructors to stay current with the subject_to adequately teach it petitioner studied music from two perspectives as a performer and as an academic student instead of solely relying on structured classes and seminars--which may not be offered in petitioner’s specific area of study--petitioner stayed abreast of new developments in his profession through active_participation in petitioner’s words to study jazz completely it’s necessary to go places that aren’t considered institutions his performance activities kept him up to date on current developments and are therefore analogous to courses dealing with current developments respondent contends that petitioner’s unreimbursed employee_expenses were not ordinary and necessary to his employment as a music professor in support of this position respondent points out petitioner generally enjoys performing and performance activities were not in petitioner’s job description sec_162 does not require activities resulting in business_expenses to be unenjoyable only that they be ordinary and necessary petitioner is successful in a career he enjoys and he should not be denied deductions because he likes his job similarly sec_162 does not require that the expenses be explicitly connected with activities enumerated in a job description in other words there is not a direct connection between formally listing the activities in a job description and the deductibility of expenses_incurred while performing those activities formal job descriptions often bear little resemblance to the duties an employee is actually expected to perform and expenses might come from unlisted activities for example qualifying educational expenses may be deductible under sec_162 even though the education is not explicitly listed in a job description sec_1_162-5 income_tax regs further demonstrates the disconnect between job descriptions and deductibility of expenses because certain education expenses are not deductible even if they are explicitly required by an employer as noted above certain educational expenses are not deductible whether or not they maintain or improve skills required by the taxpayer in his employment or meet the express requirements of the taxpayer’s employer sec_1 b income_tax regs disqualifies education expenses if the education is required in order to meet the minimum educational requirements for qualification in his or her employment petitioner’s ongoing music education was not necessary to meet the minimum educational requirements for qualification in his employment he is an esteemed musician and valued professor who has taught since petitioner’s current employer did not require him to make public appearances or perform to qualify for his position petitioner satisfied the minimum education requirements for his position before the tax years at issue his constant learning and education through performance activities were not required to meet the minimum education requirements for qualification as a music professor sec_1_162-5 income_tax regs disqualifies education expenses as ordinary and necessary if the education is part of a program of study that will lead to qualifying a taxpayer in a new trade_or_business petitioner has been playing the upright bass for many years and continuing to learn from that activity will not qualify him for a new trade_or_business his extensive experience which petitioner has been featured in several prestigious publications and selected as a distinguished professor is similar to his activities during the years at issue would have already qualified him for any additional new trade_or_business therefore his continuing education from these activities is not disqualified under sec_1_162-5 income_tax regs sec_274 disqualifies deductions for travel as a form of education see also sec_1_162-5 income_tax regs as noted above the unreimbursed employee_expenses were related to petitioner’s travel to perform and rehearse the physical act of performing and rehearsing is the education petitioner sought it was not the travel itself petitioner’s car rides to the locations did little to maintain his skill as a professor only the activities performed after reaching the intended destination contributed to his teaching duties accordingly the deductions are not disqualified under sec_274 or sec_1_162-5 income_tax regs an employee cannot deduct expenses to the extent that the employee is entitled to reimbursement from his or her employer for expenditures related to his or her status as an employee 79_tc_1 kinney v commissioner tcmemo_2008_287 respondent contends that petitioner may have been eligible to be reimbursed by his employer for expenses relating to his performance activities indeed petitioner’s employment contracts contain a reimbursement clause for a faculty member’s leave of absence to attend professional meetings or to receive university degrees however respondent’s position is ill formed because petitioner was eligible to be reimbursed for expenses only where petitioner requested--and was granted--a leave of absence petitioner did not need to request leaves of absence to attend nearby rehearsals or performances the large number of trips petitioner took demonstrates it would be impossible to take leaves of absence for each of his trips because he would have been on leave from his job nearly every day of the year he could often teach and perform on the same days because one activity did not necessarily interrupt the other consequently the deductions are not disqualified because the expenses associated with petitioner’s performance activities were not the type for which his employer would reimburse him b substantiation of the schedule a expenses petitioner and respondent disagree on the number of miles driven for the same trips petitioner claimed big_number miles as schedule a deductions for the same trips for which respondent allowed big_number miles as schedule c travel expense deductions respondent did allow petitioner to claim some miles he drove in the tax_year for schedule c expenses respondent allowed a dollar_figure travel expense deduction for big_number miles and a dollar_figure car and truck expense deduction for big_number miles for the tax_year petitioner conceded that respondent’s schedule c adjustments were correct for the tax_year and he cannot deduct expenses for the same mileage on his schedule a therefore regardless of substantiation expenses for big_number miles are disallowed as schedule a deductions because they were already allowed as schedule c deductions for petitioner’ sec_2002 tax yeardollar_figure respondent disallowed all of petitioner’s claimed vehicle expense deductions on each schedule a a taxpayer may deduct vehicle expenses on the basis of actual cost or by using the standard mileage rate provided that he or she substantiates the amount of business mileage and the time and purpose of each use see sec_1_274-5 income_tax regs if the taxpayer uses the standard mileage rate and satisfies these requirements he or she may deduct vehicle expenses in an amount equal to the rate multiplied by the number of business miles before sec_274 was enacted the court could approximate the amount the travel expense deduction is for trips petitioner drove to atlanta ga toronto can st paul minn and st louis mo and two trips to new orleans la the big_number miles that petitioner reported for some trips are excluded from his schedule a because he was already allowed a travel deduction for the same trips on his schedule c similarly big_number of the miles are not allowed because they were allowed as schedule c car and truck expenses of an expense allowable as a deduction if a sufficient basis to make an estimate was presented see 39_f2d_540 2d cir 85_tc_731 sec_274 however supersedes the cohan doctrine and requires taxpayers to meet strict substantiation requirements with respect to any passenger_automobile sec_274 sec_280f the cohan doctrine still applies when a taxpayer’s records have been destroyed or lost because of circumstances beyond the taxpayer’s control such as destruction by fire flood or earthquake see sec_1_274-5t temporary income_tax regs fed reg date when this happens a taxpayer may substantiate the claimed deductions by making reasonable reconstructions of the expenditures or use id petitioner testified credibly that he contemporaneously created mileage logs during the and tax years but those records were later destroyed when his basement flooded flooding is one of the enumerated circumstances where sec_1_274-5t temporary income_tax regs supra applies petitioner provided evidence and credibly testified that there was a flood and that the driving logs for tax_year sec_2002 and were destroyed as a result therefore petitioner may substantiate the claimed deductions by making reasonable reconstructions of the expenditures fortunately for petitioner the mileage log for tax_year was not destroyed in the flood petitioner’s mileage log showed that he traveled nearly every day of the year his schedule may have been extreme but the extremity is not a bar to deducting the expenses if properly substantiated petitioner had several recurring musical commitments and he used his mileage log to reconstruct the mileage logs for tax_year sec_2002 and he could accurately estimate the date of occurrence and distance traveled to specific locations for example if he had a standing rehearsal with the same group every tuesday at the same location he could carry that information from his mileage log to past years petitioner credibly testified that he was conservative and did not overestimate the reconstructions petitioner has therefore substantiated the vehicle expenses for mileage reported in the mileage logs for tax_year sec_2002 and in sum petitioner’s schedule a vehicle expenses for performance activities are ordinary and necessary for his job as a music professor as discussed below petitioner conceded that he should have claimed some of the miles for business deductions on his schedules c petitioner cannot claim two deductions for the same expense and he is entitled to deduct for mileage on his schedule a only to the extent that he did not deduct for it as schedule c expenses accordingly petitioner adequately substantiated the miles for hi sec_2002 and tax years to the extent he did not deduct them as schedule c expenses c schedule c expenses respondent reclassified some of petitioner’s schedule a expenses as schedule c expenses through his proposed amended returns petitioner accepted all of respondent’s schedule c changes for tax_year which included dollar_figure for travel_expenses dollar_figure for car and truck expenses and dollar_figure for other expenses for tax years and petitioner and respondent disagree on the deductions respondent reclassified some of petitioner’s schedule a deductions as schedule c deductions in the amounts of dollar_figure dollar_figure and dollar_figure for tax years and respectively petitioner did not concede respondent’s schedule c reclassifications and instead claimed different schedule c deductions of dollar_figure dollar_figure and dollar_figure for the and tax years on his proposed amended returns petitioner did not offer any evidence to substantiate his proposed deductions petitioner did not show any receipts or the other schedule c deductions respondent allowed are for fees musical supplies conference costs and band costs again the court stresses that these numbers reflect the positions that petitioner expressed at trial through his proposed amended returns petitioner did not claim any schedule c deductions on his originally filed returns canceled checks or testify in support of his tax positions on the schedule c deductions he merely presented his proposed amended returns to the court and asked the court to accept his version petitioner has failed to show that he is entitled to the schedule c deductions he claimed on his proposed amended returns accordingly respondent’s reclassifications of petitioner’s schedule a expenses as schedule c expenses are sustained for tax years and petitioner also claimed schedule c deductions for the business use of his home for tax_year sec_2002 and on his proposed amended returns petitioner did not claim these deductions on any of his originally filed tax returns and first asserted them on his proposed amended returns under sec_280a a taxpayer may be allowed a deduction for the business use of his or her home if the item is allocable to a portion of the dwelling_unit that is exclusively used on a regular basis for certain enumerated business purposes see sec_280a b and c petitioner did not claim deductions for business use of his home in his original tax returns instead petitioner presented modified tax returns at trial to demonstrate he believed he was entitled to such deductions petitioner testified that he did not originally report the business use of his home because he thought he could validly claim enough other deductions to entirely offset his income petitioner did not however present any evidence or testimony to demonstrate that there was a portion of his dwelling that was regularly and exclusively used for any business_purpose he generally noted that he used his home for business purposes but did not offer any evidence to corroborate the area or the business use of that area as required by sec_280a b and c see also 88_tc_1532 accordingly petitioner is not entitled to additional schedule c deductions for business use of his home for tax_year sec_2002 and d penalties and additions to tax the commissioner has the burden of production with respect to the liability of an individual for any penalty addition_to_tax or additional_amount sec_7491 the commissioner satisfies this burden of production by coming forward with sufficient evidence indicating that it is appropriate to impose the penalty addition_to_tax or additional_amount see 116_tc_438 once the commissioner satisfies this burden of production the taxpayer must persuade the court that the commissioner’s determination is in error by supplying sufficient evidence of an applicable exception id sec_6011 and sec_6012 require every individual who has gross_income in excess of certain amounts for a taxable_year to file an income_tax return sec_6651 provides for an addition_to_tax for failure_to_file a timely return equal to of the amount_required_to_be_shown_as_tax on the return for each month or fraction thereof during which such failure continues not exceeding in the aggregate a taxpayer can avoid the addition by showing reasonable_cause which includes proving that the taxpayer acted with ordinary care and prudence and nevertheless was still unable to file as required see 469_us_241 sec_301_6651-1 proced admin regs respondent met his burden under sec_7491 with respect to the sec_6651 addition_to_tax by establishing that petitioner filed his returns only several years after they were due at trial petitioner conceded that he did not have any reason to be excused from the failure to timely file addition_to_tax petitioner did have a death in the family and other personal difficulties and the court is not unsympathetic to his position the circumstances however do not excuse petitioner from filing his original returns several years late respondent’s determination is sustained for the sec_6651 addition_to_tax for tax_year sec_2002 and generally sec_6662 and b authorizes the commissioner to impose a accuracy-related_penalty on the portion of an underpayment of income_tax attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 and income_tax regs disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position and is reckless if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists under circumstances which demonstrate a substantial deviation from the standard of conduct that a reasonable person would observe sec_1_6662-3 income_tax regs see also 85_tc_934 similarly sec_6662 and b also authorizes the commissioner to impose a penalty if a portion of an underpayment is due to a substantial_understatement_of_income_tax an understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax that is shown on the return reduced by any rebate sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the exact amount of the understatement for each year shall be computed as part of the rule calculations even if the understatement for any year is not substantial within the meaning of sec_6662 respondent met his burden of production with respect to negligence by showing that petitioner claimed deductions to which he was not entitled negligence is determined by testing a taxpayer’s conduct against that of a reasonable prudent person see 898_f2d_455 5th cir aff’g tcmemo_1989_ and aff’g tcmemo_1989_56 on his originally filed tax returns petitioner did not exercise reasonable diligence to determine the correctness of his return positions--he did not conduct himself as a reasonable prudent person when he failed to retain records sufficient to substantiate his originally claimed deductionsdollar_figure although petitioner substantially changed his proposed reporting positions during the course of the trial the sec_6662 penalty applies to the underpayments reflected on petitioner’s originally filed returns not to those reflected on the proposed amended returns presented through the court proceedings because the new returns are not qualified amended returns under sec_1_6664-2 income_tax regs see perrah v commissioner tcmemo_2002_283 qualified amended returns may be considered for sec_6662 penalty purposes id once the commissioner meets his burden of production under sec_7491 the taxpayer bears the burden of showing that the determination is incorrect petitioner had the burden of producing sufficient evidence to prove that respondent’s penalty determinations are incorrect see higbee v commissioner t c pincite petitioner failed to establish that he was not negligent in the position taken on his originally filed returns or that the substantial_understatement penalties should not applydollar_figure we have considered the remaining arguments made by the parties and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule sec_6664 provides an exception from the penalty with respect to any portion of an underpayment if the taxpayer shows that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion reliance upon the advice of a tax professional may establish reasonable_cause and good_faith see 469_us_241 petitioner did not argue that the exception of sec_6664 to the sec_6662 accuracy-related_penalty applies nor does the record allow us to conclude that relief under this exception is appropriate
